Citation Nr: 0727419	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-28 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
a skin disability.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss.

2.  The veteran does not have a current diagnosis of 
tinnitus.  

3.  The veteran does not have a current diagnosis of a skin 
disability.  


CONCLUSIONS OF LAW

1.  The veteran's claimed current bilateral hearing loss was 
not incurred in or aggravated by his active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran's claimed current tinnitus was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The veteran's claimed current skin disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).   

Bilateral Hearing Loss, Tinnitus, and Skin Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's service medical records show him complaining of a 
left ear infection with pain and runny discharge in January 
1961.  In a March 1961 medical report, the veteran complained 
of pain, itching, tinnitus, drainage, and hearing loss in the 
left ear.  The diagnostic impressions were mild otitis 
externa of the left ear and perceptive hearing loss of the 
left ear with unknown etiology.  An April 1961 medical report 
revealed that the veteran had tinnitus in the right ear and a 
complete loss of hearing in the left ear.  In a September 
1961 medical report, the veteran was found to have an allergy 
to soap and was treated for pityriasis rosea and 
neurodermatitis disseminata.  At his July 1962 separation 
examination, the veteran made no complaints regarding 
bilateral hearing loss, tinnitus, or a skin disability.  His 
ears and hearing were found to be normal, and his skin was 
found to have no abnormalities.  

There are no post-service medical records showing any 
symptoms relating to a skin disability.  The veteran 
complained of drainage from both ears in a July 2005 private 
medical report.  He was found to have otitis externa.  In a 
September 2005 private medical report, the veteran mentioned 
that he had chronic tinnitus due to an injury in service.  He 
also complained of drainage in the left ear but denied any 
fever.  The relevant diagnosis was otitis externa.  A 
February 2006 private medical report showed the veteran 
complaining that he was still having chronic discharge from 
both ears.  He was diagnosed with chronic otorrhea and a 
history of otitis externa.  No diagnosis was ever made 
relating to bilateral hearing loss or tinnitus.  

Absent evidence of a current disability, service connection 
for bilateral hearing loss, tinnitus, and a skin disability 
must be denied.  There is no competent medical evidence of 
record that demonstrates the presence of disabilities related 
to hearing loss, tinnitus, or a skin disability.  In 
addition, a review of the veteran's service medical records 
shows that he was treated for hearing loss, tinnitus, and a 
skin disability on a few occasions in his approximately two 
years of active service.  The evidence shows that these 
injuries healed without residual complication prior to his 
separation and the in-service medical evidence does not show 
a diagnosis of any chronic condition.  Thus, the Board finds 
that the veteran's hearing loss, tinnitus, and skin problems 
in service were acute and transitory.  Because no hearing 
loss, tinnitus, or skin disabilities have been currently 
diagnosed in this case, the Board finds that service 
connection for bilateral hearing loss, tinnitus, and a skin 
disability is not warranted.  

The Board has considered the veteran's claims that he has 
hearing loss, tinnitus, and a skin disability related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has any disability manifested by hearing loss, 
tinnitus, or a skin disability.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and a rating 
decision in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
July 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there are no current 
diagnoses of bilateral hearing loss, tinnitus, or a skin 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  
    



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.   

Service connection for a skin disability is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


